Citation Nr: 0933441	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to special monthly compensation for a surviving 
spouse based on the need for regular aid and attendance or by 
reason of being housebound.



REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from October 1941 to May 
1942.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the Veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in April 2009.  That development was 
completed, and the case was returned to the Board for 
appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).


FINDING OF FACT 

The appellant has been shown to be so helpless that she 
requires assistance on a regular basis to protect her from 
the hazards or dangers incident to her daily environment.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the 
criteria for special monthly pension for a surviving spouse 
based on regular aid and attendance have been met. 38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the appellant's 
claim for special monthly compensation based on the need for 
regular aid and attendance, and therefore, the benefit sought 
on appeal has been granted in full.  Accordingly, regardless 
of whether the notice and assistance requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

The law provides increased compensation to a surviving spouse 
of a veteran by reason of need for aid and attendance. See 38 
U.S.C.A. § 1541(d),(e) (West 2002); 38 C.F.R. § 3.351.

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; is a patient in a nursing home 
because of mental or physical incapacity; or, establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need. 38 C.F.R. § 3.352(a).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present. See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If the criteria for special monthly compensation based on the 
need for regular aid and attendance are not met, special 
monthly pension can be awarded if a surviving spouse is 
permanently housebound by reason of disability. 38 U.S.C.A. § 
1541; 38 C.F.R. § 3.351 (d), (f).  A surviving spouse will be 
considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime. 38 U.S.C.A. § 1541(e)(2) (West 
2002); 38 C.F.R. § 3.351(f).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is entitled to special monthly compensation based 
on the need for regular aid and attendance.  The appellant 
has been diagnosed with various disorders, including 
hypertension, seasonal allergic rhinitis, status post right 
hip replacement, incontinence of the bladder, kyphosis of the 
thoracic spine, degenerative joint disease, carpal tunnel 
syndrome, a hiatal hernia, and gastroesophageal reflux 
disease.

The Board observes that the appellant is not blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  She is also not a patient in a 
nursing home because of mental or physical incapacity.  In 
addition, the October 2002 VA examiner also stated that the 
appellant was able to take care of her activities of daily 
living quite independently and that she was even able to 
drive her own car if needed.  


Nevertheless, the Board notes there is evidence establishing 
a factual need for regular aid and attendance.  In this 
regard, the May 2005 VA examiner commented that the appellant 
uses a cane, walker, motorized scooter, and wheelchair.  He 
stated that she has a car, but was unable to drive.  It was 
also noted that food is delivered to her home for weekdays 
and that her neighbor and daughter help with cooking on the 
weekends.  The appellant's daughter also performs the 
housework and laundry.  The examiner further observed that 
the appellant falls and indicated that she requires the daily 
personal health care service of a skilled provider without 
which she would require hospital, nursing home, or other 
institutional care.  

In addition, the May 2009 VA examiner observed that the 
appellant required an attendant when reporting to the 
examination.  He indicated that the appellant had a decreased 
capacity to protect herself in her environment and noted that 
she had poor balance and uses a cane around her house.  She 
reported falling often.  In fact, she has fallen and hit her 
head in the bathtub, and she had recently fallen on the floor 
and bruised her hip approximately one month prior to the 
examination.  

Although the appellant does perform self-care, the May 2009 
VA examiner commented that there was risk involved in such 
tasks.  It was also noted that she was able to drive herself 
very short distances on rare occasions, but the examiner 
stated that driving was a hazard due to her physical 
condition.  In addition, the appellant and her daughter both 
indicated that the appellant will be housebound for up to six 
months on most occasions.

The examiner did observe that the appellant was able to 
negotiate stairs and feed herself as well as bathe and keep 
herself clean and presentable, but he stated that bathing 
does involve hazards.  The appellant also dresses herself, 
but she sometimes wears the same clothes for up to one week 
at a time.  Her daughter lives 150 miles away, but she comes 
as often as possible to do the laundry, housecleaning, 
shopping, and yard work because the appellant is unable to do 
these things for herself.  

A physical examination did reveal that the appellant's gait 
was unsteady and that she has balance issues.  She uses a 
cane for short distances and walking around her house, but 
requires a wheelchair for longer distances.  The examiner 
commented that the appellant essentially remains in her house 
for up to six months at a time.  He opined that the appellant 
would require assistance on a regular basis to protect 
herself from the hazards of her daily environment because of 
her decreased ability to walk, dependence on a cane, and 
frequent falls.  He indicated that driving is a hazard 
because of her physical condition and decreased reaction 
time.  He also commented that the appellant is essentially 
confined to her house or to the immediate premises, which is 
reasonably certain to remain through her lifetime.  

Based on the foregoing, and resolving all doubt in her favor, 
it appears that the appellant does have incapacity that 
requires assistance on a regular basis to protect her from 
the hazards or dangers incident to her daily environment.  
The May 2009 VA examiner clearly indicated that the appellant 
requires assistance on a regular basis to protect herself 
from the hazards of her daily environment because of her 
decreased ability to walk, dependence on a cane, and frequent 
falls.  As previously noted, it is not required that all of 
the disabling conditions enumerated 38 C.F.R. § 3.352(a) be 
found to exist before a favorable rating may be made.  It is 
only necessary that the evidence establish that the appellant 
is so helpless as to need regular aid and attendance, not 
that there be constant need. See 38 C.F.R. § 3.352(a).

Therefore, the Board finds that there is reasonable doubt as 
to whether the appellant is in need of regular aid and 
attendance.  To the extent that there is any reasonable 
doubt, that doubt will be resolved in the claimant's favor.  
Accordingly, the Board concludes that special monthly 
compensation for a surviving spouse based on the need for 
regular aid and attendance is warranted.


ORDER 

Subject to the provisions governing the award of monetary 
benefits, special monthly compensation for a surviving spouse 
based on need for regular aid and attendance is granted.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


